DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fareed (US 2018/0277535).
Fareed discloses an integrated circuit IC (particularly see Fig. 1), comprising: a first transistor (102; enhancement mode), comprising: a first source (134) and a first drain (136) coupled through a group III-nitride (III-N) material (112/114; InGaN/AlGaN); a first gate electrode (128) between the first source and the first drain; and a first gate dielectric material (122) between the first gate electrode and the III-N material; and a second transistor (104; depletion mode), comprising: a second source (138) and a second drain (140) coupled through the III-N material; a second gate electrode (230) between the second source and the second drain; and a second gate dielectric material (124) between the second gate electrode and the III-N material, wherein the second gate dielectric material can have a different composition than the first gate dielectric material ([0020]).
Regarding claim 14, in addition to what have been discussed above, it is further noted that: the above first and second MISFETs comprise different gate dielectric materials but comprise the same gate electrode material; thus, these MISFETs can naturally have at least one of: different gate-drain breakdown voltages or different threshold voltages.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fareed.
The disclosure of Fareed is discussed as applied to claim 1, 6 and 14 above.
Although Fareed does not more explicitly disclose that the c-plane of the first and second II-N materials is no more than 10° from parallel to plane of an underlying substrate, it is noted that c-plane orientation is an art-recognized, result-oriented, important parameter, subject to routine experimentation and optimization.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to make the device of Fareed with the c-plane orientation being substantially same as, or close to, what is recited in the claim, so that an IC device with desired and/or optimized device performance would be obtained, as it has been held that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 2-5, 7-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fareed in view of Lee (US 7,586,159) and/or Niimi (US 2007/0218598).
The disclosure of Fareed is discussed as applied to claim 1, 6 and 13-14 above.
Although Fareed does not more explicitly disclose that the second transistor can comprise the first dielectric material in addition to the second dielectric material, one of the ordinary skill in the art would readily recognize that such a step-like multiple gate dielectric layers structure can be commonly and desirably formed, so as to form the desired and/or optimized multiple transistors with different threshold voltages and/or operation voltages, which can be readily evidenced in the prior art such as:
Lee (Figs. 1 and 2), wherein the first transistor (104) has a first gate dielectric layer of a first dielectric material (110 and/or 120), while the second transistor (106) has a second gate dielectric layer (102B) comprising a second dielectric material (130) on the first dielectric material; and/or 
Niimi (particularly see the cover page figure), wherein the first, second and third transistors (140, 130 and 120) have corresponding gate dielectric layers formed of: 210, 210/710, and 210/710/1210, respectively.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known step-like multiple gate dielectric layers structure, such as that of Lee and/or Niimi, into the device of Fareed, so that an IC device with the desired and/or optimized multiple transistors therein having the desired different threshold voltages and/or operation voltages would be obtained.
Regarding claims 7 and 8, in addition to what have been discussed above, it is further noted that: at least in Lee, the first dielectric material can comprise a metal and oxygen (such as HfO2 for 120). And, it is further noted that it is well known in the art that, as a part of a second gate dielectric layer, the second dielectric material can also be formed of a dielectric material that comprises silicon and/or nitrogen; and it is further noted that:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claims 9-12 and 16, in addition to what have been discussed above, it is further noted that: at least as what are shown in Niimi, it is well known in the art that an IC device can commonly and/or desirably include a third transistor (120; HV) having a tri-layered third gate dielectric structure for achieving the desired and/or required third threshold voltage and/or operation voltage.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References D-E are cited as being related to an IC device with step-like multiple gate dielectric layers structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898